Exhibit 10.07

PRAXAIR COMPENSATION DEFERRAL PROGRAM

Amended and Restated as of January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE SECTION 1:   PURPOSE    1 SECTION 2:   DEFINITIONS    1 SECTION 3:
  ADMINISTRATION    8 SECTION 4:   ELECTION TO PARTICIPATE    8 SECTION 5:  
PAYMENTS TO PARTICIPANTS AND BENEFICIARIES    10 SECTION 6:   BENEFICIARIES   
16 SECTION 7:   EARNINGS ACCRUALS    16 SECTION 8:   GENERAL PROVISIONS    17



--------------------------------------------------------------------------------

PRAXAIR COMPENSATION DEFERRAL PROGRAM

SECTION 1: PURPOSE

The purpose of the Praxair Compensation Deferral Program (the “Plan”) is to
provide: (i) Eligible Employees an opportunity to annually elect in advance to
defer a portion or all of their Variable Compensation Awards granted pursuant to
Praxair’s Variable Compensation Plans; (ii) Designated Employees an opportunity
to annually elect in advance to defer a portion or all of their base salaries;
and (iii) Eligible Employees with Praxair contributions lost under the Savings
Plan because of the limitations imposed under Code Section 401(a)(17). For Plan
Years prior to January 1, 2006, all Eligible Employees were permitted to elect
to defer all or a portion of their base salaries.

SECTION 2: DEFINITIONS

2.1 “Affiliate” means any entity, whether or not incorporated, which is treated
as a single employer with the Corporation under Code Sections 414(b), (c),
(m) or (o), provided, however, that for purposes of determining whether a
Participant has incurred a Separation from Service under the Plan, Code Sections
414(b) and (c) shall be applied using an “at least 50 percent” common ownership
threshold in lieu of the “at least 80 percent” threshold otherwise applicable.

2.2 “Beneficiary” means the person, persons or estate entitled (as determined
under Section 6) to receive payment under the Plan following a Participant’s
death.

2.3 “Board” means the Corporation’s Board of Directors.

 

1



--------------------------------------------------------------------------------

2.4 “Change in Control” means the occurrence of any one of the following events
with respect to the Corporation:

(a) during a 12-month period, a majority of the individuals who constitute the
Board are replaced by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election;

(b) any one person, or more than one person acting as a group, becomes owner as
defined in Section 318(a) of the Code (or has become owner during the 12-month
period ending on the date of the most recent acquisition by such person or
group), of stock of the Corporation possessing 30 percent or more of the total
voting power of the stock of the Corporation; provided, however, that the event
described in this paragraph (b) shall not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (i) by the Corporation or any of
its subsidiaries, (ii) by any employee benefit plan sponsored or maintained by
the Corporation or any of its subsidiaries, or (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities; or

(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Corporation that have a
total gross fair market value equal to or more than 80 percent of the total
gross fair market value of all of the assets of the Corporation immediately
prior to such acquisition(s); provided, however, that a transfer of assets by
the Corporation is not treated as a Change in Control if the assets are
transferred to: (i) a shareholder of the Corporation (immediately before the
asset transfer) in exchange for or with respect to its stock; (ii) an entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by the Corporation; (iii) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all outstanding stock of the Corporation; or
(iv) an entity, at least 50 percent of the total value

 

2



--------------------------------------------------------------------------------

or voting power of which is owned, directly or indirectly, by a person described
in the previous subsection (iii). For purposes of this paragraph, (1) gross fair
market value means the value of the assets of the Corporation, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets, and (2) a person’s status is determined immediately
after the transfer of the assets; or

(d) any one person, or more than one person acting as a group, becomes owner, as
defined in Section 318(a) of the Code, of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of stock of the
Corporation; provided, however, that if any one person or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of stock of the Corporation, the acquisition
of additional stock by the same person is not considered to cause a Change in
Control. This paragraph applies only when there is a transfer of stock of the
Corporation (or issuance of stock of the Corporation) and stock in the
Corporation remains outstanding after the transaction.

For purposes of this definition:

(i) a “person” shall be as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act.

(ii) persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar transaction with the Corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in the

 

3



--------------------------------------------------------------------------------

corporation prior to the transaction giving rise to the Change in Control and
not with respect to the ownership interest in the other corporation. Persons
will not be considered to be acting as a group solely because they purchase or
own stock of the Corporation at the same time, or as a result of the same public
offering.

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.6 “Committee” means the Compensation and Management Development Committee of
the Board, or any successor committee of the Board.

2.7 “Corporation” means Praxair, Inc., and any successor thereof by merger,
consolidation or otherwise.

2.8 “Date of Deferral” means (i) with respect to the deferral of base salary or
a Variable Compensation Award, the date on which such amount would have been
paid by Praxair absent the Participant’s deferral election, and (ii) with
respect to Praxair Contributions for a given Plan Year, the day following the
date that the Committee determines the common stock value for the Praxair
Contribution deferral pursuant to the last sentence of Section 2.20.

2.9 “Disability” means a Participant’s total physical or mental inability to
perform any work for compensation or profit in any occupation for which the
Participant is reasonably qualified by reason of training, education or ability,
and which inability is adjudged to be permanent, as determined by the Vice
President-Human Resources or his or her designee.

2.10 “Employee” means an individual who is an employee of Praxair. An Employee
shall be an “Eligible Employee” for any Plan Year for which he or she is on the
U.S. payroll of Praxair and is eligible to participate in a Variable
Compensation Plan. An Employee shall be a “Designated Employee” for any Plan
Year in which he or she in an Eligible Employee and is designated by the Vice
President-Human Resources, in his or her sole discretion, as eligible to elect
to defer base salary pursuant to Section 4.1(b).

 

4



--------------------------------------------------------------------------------

2.11 “Fixed Income Rate” shall be determined for each Plan Year and shall be
equal to the 1-year U.S. Treasury Bond rate in effect as of the end of the
immediately preceding Plan Year, plus 50 basis points.

2.12 “Participant” means an Eligible Employee who: (i) previously elected to
defer a portion or all of his or her base salary paid prior to January 1, 2006
to the Plan; (ii) is a Designated Employee and elects in advance under the Plan
to defer all or a portion of his or her base salary for any Plan Year beginning
after December 31, 2008; (iii) elects in advance under the Plan to defer a
portion or all of any Variable Compensation Award that may be granted to him or
her for a Plan Year, and who is in fact subsequently granted such an Award which
is payable for said year on the Date of Deferral; or (iv) is credited with a
Praxair Contribution pursuant to Section 4.2 of this Plan with respect to any
Plan Year.

2.13 “Plan” means this Praxair Compensation Deferral Program.

2.14 “Plan Year” means the calendar year.

2.15 “Praxair” means the Corporation and its Affiliates.

2.16 “Praxair Contribution” means a credit on a Participant’s behalf described
in Section 4.2.

2.17 “Retirement” means a Participant’s Separation from Service, after attaining
age 50 and completing at least five years of service (as such service would be
recognized under the Praxair Pension Plan if the Participant is, or had the
Participant been, a participant in such Pension Plan).

 

5



--------------------------------------------------------------------------------

2.18 “Savings Plan” means either the Praxair Retirement Savings Plan, the
Praxair Distribution, Inc. 401(k) Retirement Plan, or the Praxair Healthcare
Services, Inc. 401(k) Retirement Savings Plan, as applicable to the Participant.

2.19 “Separation from Service” means a Participant’s separation from service
with Praxair, determined in accordance with Code Section 409A and the Treasury
Regulations issued thereunder.

2.20 “Stock Value Rate” means the difference between the value of the
Corporation’s common stock (a) as of the date amounts credited to the Plan are
directed, by initial election or by reallocation, into the Stock Value Rate (or,
in the case of initial deferrals of Praxair Contributions or of Variable
Compensation Awards, the common stock value determined by the Committee in
accordance with the last sentence of this Section), and (b) the date such
amounts are paid out or withdrawn pursuant to Section 5. The Stock Value Rate
shall include the value of any dividends paid on the Corporation’s common stock
during the period for which the Stock Value Rate is being determined, as if such
dividends were reinvested, when payable, in additional shares of the
Corporation’s common stock purchased at the value of the Corporation’s common
stock on the dividend payment date. Except as provided in the next sentence, the
value of the Corporation’s common stock for purposes of this Section, shall mean
the closing price of the stock on the New York Stock Exchange on the relevant
date of determination. In January of each Plan Year, the Committee shall
determine the common stock value to be used in valuing deferrals of Variable
Compensation Awards and Praxair Contributions to be awarded with respect to the
immediately preceding Plan Year.

2.21 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from any of the following, to the extent that the
emergency cannot be relieved through

 

6



--------------------------------------------------------------------------------

reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
cause severe financial hardship), or by the cessation of deferrals under the
Plan:

(a) an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s dependent (as defined in Code
Section 152, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B));

(b) the loss of the Participant’s property due to casualty;

(c) the need to pay medical expenses;

(d) the need to pay for the funeral expenses of the Participant’s spouse, a
beneficiary, or a dependent (as defined in Code Section 152, without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)); or

(e) any other similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the control of the Participant.

Whether a Participant has an Unforeseen Emergency shall be determined by the
Vice President-Human Resources or his or her designee, based upon the relevant
facts and circumstances.

2.22 “Variable Compensation Plan” means the Praxair, Inc. Variable Compensation
Plan, the Praxair, Inc. Mid-Management Variable Compensation Plan, and
successors to such plans, all as amended from time to time.

2.23 “Variable Compensation Award” means a variable compensation award under a
Variable Compensation Plan.

2.24 “Vice President-Human Resources” means the Corporation’s Vice
President-Human Resources.

 

7



--------------------------------------------------------------------------------

SECTION 3: ADMINISTRATION

The Committee shall have full discretionary authority to interpret and construe
the Plan and shall supervise the administration and interpretation of the Plan,
establish administrative regulations to further the purpose of the Plan and take
any other action necessary to the proper operation of the Plan. The Committee
may delegate to one or more of its members or any other person, the right to act
on its behalf in any matter connected with the administration of the Plan and
has delegated authority for the Plan’s day-to-day administration to the
Corporation’s Human Resources Department. All decisions and acts of the
Committee or its designee shall be final and binding upon all Participants,
their beneficiaries and all other persons.

SECTION 4: ELECTION TO PARTICIPATE

4.1 Participant Deferral Elections.

(a) Prior to the beginning of each Plan Year, Eligible Employees shall be
informed of the opportunity to make an election to defer their Variable
Compensation Awards under the Plan. An Eligible Employee electing to defer his
or her Variable Compensation Award must make an election to do so during the
election period ending not later than December 31st of the Plan Year immediately
preceding the Plan Year for which such Variable Compensation Award relates, or
such earlier date as established by the Vice President-Human Resources. An
Eligible Employee’s election to defer a Variable Compensation Award shall be
irrevocable with respect to the Plan Year and the Variable Compensation Plan for
which it is made and shall become effective only on the applicable Date of
Deferral and only if, on such date, the Eligible Employee receives a Variable
Compensation Award (or would have received a Variable Compensation Award but for
an election to defer under the Plan). An individual who first becomes an
Eligible Employee at any time during a Plan Year is not permitted to make a
deferral election with respect to any Variable Compensation Award earned for
such Plan Year.

 

8



--------------------------------------------------------------------------------

(b) Prior to each Plan Year beginning after December 31, 2008, the Vice
President-Human Resources, in his or her sole discretion, shall designate the
Designated Employees for such Plan Year and such designation shall be in effect
only for the Plan Year to which it applies. Each Designated Employee for such
Plan Year shall be informed of the opportunity to make an election to defer
under the Plan all or a portion of his or her base salary earned in such Plan
Year. A Designated Employee electing to defer all or any portion of his or her
base salary must make an election to do so during the election period ending not
later than December 31st of the Plan Year immediately preceding the Plan Year in
which such base salary will be earned, or such earlier date as established by
the Vice President-Human Resources. A Designated Employee’s election to defer
base salary shall be irrevocable with respect to the Plan Year and shall be
effective only for such Plan Year and only while such Designated Employee
remains employed by the Corporation. An individual who first becomes an Eligible
Employee at any time during a Plan Year is not permitted to make a deferral
election with respect to any base salary earned for such Plan Year.

(c) Any elections made pursuant to this Section 4.1 shall be made in accordance
with such procedures as may be established from time to time by the Vice
President-Human Resources.

4.2 Praxair Contributions.

(a) Shortly after the end of each Plan Year, and without requiring any election
to participate in this Plan, Praxair will credit each Eligible Employee,
including an individual who first becomes an Eligible Employee during such Plan
Year, with an amount equal to both

 

9



--------------------------------------------------------------------------------

the Praxair matching contribution rate, if any, applicable to such Employee
under the Savings Plan (based on his or her actual Savings Plan contribution
rate in effect as of the end of the Plan Year to which such credit relates)
and/or the Praxair company contribution rate, if any, applicable to such
Employee under the Savings Plan, in each case multiplied by that portion of such
Employee’s compensation (as defined in the Savings Plan but without regard to
either Code Section 401(a)(17) or any deferrals under this Plan) for the Plan
Year to which such credit relates, which exceeds the maximum amount of
compensation permitted to be taken into account for such Plan Year under Code
Section 401(a)(17).

(b) The Praxair Contributions shall be credited to each eligible Participant in
arrears, as of the relevant Date of Deferral, provided that such Participant is
then employed by Praxair and has not incurred a Separation from Service.
Notwithstanding the foregoing, if the Participant has Separated from Service
prior to the relevant Date of Deferral by reason of his or her death,
Disability, Retirement, or termination by Praxair other than for cause, Praxair
shall credit the Participant as of the relevant Date of Deferral with the
appropriate Praxair Contributions even though such Participant is not employed
by Praxair on said Date of Deferral. Except as otherwise provided in
Section 5.1(f), all Praxair Contributions credited on a Participant’s behalf
shall become vested at the same time and to the same extent as comparable
contributions made under the applicable Savings Plan. All unvested Praxair
Contributions held on a Participant’s behalf as of his or her Separation from
Service shall be immediately forfeited.

SECTION 5: PAYMENTS TO PARTICIPANTS AND BENEFICIARIES

5.1 Time of Payment.

(a) Subject to Sections 5.1(d) and (e): (i) a Participant who Retires shall
receive payment of any vested Praxair Contributions credited on his or her
behalf and adjusted

 

10



--------------------------------------------------------------------------------

for any earnings or losses under Section 7, during the January of the Plan Year
immediately following his or her Retirement; and (ii) a Participant who
Separates from Service prior to Retirement shall receive payment of any vested
Praxair Contributions credited on his or her behalf and adjusted for any
earnings or losses under Section 7, as soon as administratively possible
following the date of his or her Separation from Service, but no later than 90
days after such date. Notwithstanding any provision in this Plan to the
contrary, any vested Praxair Contributions credited on such Participant’s behalf
with respect to the Plan Year in which he or she Retires or otherwise Separates
from Service, shall be paid (along with any applicable earnings or losses on
such amount as determined under Section 7) as soon as administratively
practicable following Date of Deferral of such Praxair Contribution, but no
later than 90 days after such Date of Deferral.

(b) Subject to Sections 5.1(c), (d) and (e): (i) a Participant who Retires shall
receive payment of his or her previously deferred Variable Compensation Awards
and/or base salary, and any earnings or losses credited with respect to such
deferrals under Section 7, during the January of the Plan Year immediately
following his or her Retirement; and (ii) a Participant who Separates from
Service prior to Retirement shall receive payment of his or her previously
deferred Variable Compensation Awards and/or base salary, and any earnings or
losses credited with respect to such deferrals under Section 7, as soon as
administratively possible following the date of his or her Separation from
Service, but no later than 90 days after such date. Participants shall be deemed
to have elected to defer all such amounts until their Retirement/Separation from
Service in accordance with this Section 5.1(b) unless a contrary election is
made pursuant to Section 5.1(c) below.

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding any provision in this Plan to the contrary, a Participant
may, at the time of electing to defer a Variable Compensation Award and/or base
salary, make an irrevocable election to receive payment of such deferred amounts
during a specific future payment year other than the year including the
applicable Date of Deferral. A Participant making such an election shall receive
payment of any such amount in the January of the elected future payment year. A
Participant may elect differing future payment dates for each year’s deferrals
and may elect differing future payment dates with respect to deferrals of
Variable Compensation Awards and base salary elected for the same Plan Year.

(d) A Participant who has not yet Retired or Separated from Service, but has an
Unforeseen Emergency, may elect to receive payment of any or all of his or her
vested Praxair Contributions, deferred base salary, deferred Variable
Compensation Awards, and any earnings or losses credited to him or her pursuant
to Section 7 of this Plan; provided that the Participant may not receive an
amount greater than the amount necessary to meet the Unforeseen Emergency plus
any amounts necessary to pay federal, state and local income taxes or penalties
reasonably anticipated to result from a distribution made under this
Section 5.1(d).

(e) Notwithstanding any provision in this Plan to the contrary, and irrespective
of any election made by the Participant under the Plan, if a Participant dies at
any time before having received payment of his or her entire vested benefit
under this Plan (including payment of remaining installments pursuant to
Section 5.2(b)), payment of the Participant’s entire remaining vested benefit
shall be made in full to the Participant’s Beneficiary in a single payment as
soon as administratively possible following the date the Participant’s death,
but no later than 90 days after such date, provided, however, that any vested
Praxair Contributions credited on such Participant’s behalf with respect to the
Plan Year of his or her death, shall be

 

12



--------------------------------------------------------------------------------

paid (along with any applicable earnings or losses on such amount as determined
under Section 7) as soon as administratively practicable following Date of
Deferral of such Praxair Contribution, but no later than 90 days after such Date
of Deferral.

(f) Notwithstanding any provision in this Plan to the contrary, all Praxair
Contributions shall fully vest and each Participant shall receive payment of his
or her entire benefit under this Plan at such time as the Board determines that
a Change in Control has occurred. Such payment shall be made in full within 45
days after the Change in Control.

(g) Notwithstanding any provision in this Plan to the contrary, with respect to
any Participant who, at the time of his or her Retirement or other Separation
from Service, is a “Specified Employee” (as defined in Treasury Regulation
Section 1.409A-1(i)), payment of benefits pursuant to Sections 5.1(a) or
(b) shall commence no sooner than six (6) months after the date of such
Participant’s Retirement or other Separation from Service to the extent required
under Treasury Regulation Section 1.409A-3(i)(2).

5.2 Form of Payments.

(a) Except as otherwise provided in Section 5.2(b), all benefits payable under
this Plan shall be paid in a single lump sum.

(b) In the event that, prior to January 1, 2005, a valid election was received
from a Participant to receive payment of all or any portion of his or her Plan
benefit in annual installments over a designated period, payment of the portion
of such Participant’s Plan benefit to which such prior election applies shall be
made in accordance with such election. Effective as of January 1, 2005, new
elections to receive payment of benefits under the Plan in installments are no
longer permitted.

 

13



--------------------------------------------------------------------------------

5.3 Payment in U.S. Dollars or Shares. All amounts which, at the time of
payment, were accruing at the Fixed Income Rate, shall be paid in U.S. dollars
and all amounts which, at the time of payment, were accruing under the Stock
Value Rate, shall be paid in shares of the common stock of the Corporation.

5.4 Reduction of Payments: Share Withholding.

(a) All payments under this Plan shall be reduced by any and all amounts that
the Committee (or its designee) determines in its sole discretion are required
to be withheld pursuant to applicable law.

(b) In order to enable Praxair to meet any applicable federal, state or local
tax withholding requirements, a Participant (or Beneficiary) who is receiving
payment in shares of common stock of the Corporation, may elect to have Praxair
withhold shares that would otherwise be delivered to such Participant (or
Beneficiary), or may deliver to Praxair other shares of common stock of the
Corporation owned by the Participant (or Beneficiary). The value of any such
shares of common stock so withheld or delivered shall be the closing price of
the common stock of the Corporation as reported in the New York Stock Exchange -
Composite Transactions on the date of said payment.

5.5 Additional Deferrals. Notwithstanding Sections 5.1 and 5.2, a Participant
who has made an election to defer a Variable Compensation Award and/or base
salary in accordance with Section 4.1 hereof, may make a subsequent election to
further defer payment of such amount, provided such subsequent deferral election
is made in accordance with the following provisions:

 

14



--------------------------------------------------------------------------------

(a) The subsequent deferral election must be made no later than 12 months prior
to the date the Participant would otherwise have commenced receiving payments of
the redeferred amounts had the subsequent deferral election not been made;

(b) With respect to the subsequent deferral of any amount previously deferred
until a specific future payment date in accordance with Section 5.1(c), the
subsequent deferral must be for a period of not less than five years from the
date payment would otherwise have been made (or commenced, in the case of
installments) had the subsequent deferral election not been made;

(c) With respect to the subsequent deferral of any amount previously deferred
until Retirement or Separation from Service in accordance with Section 5.1(b),
the subsequent deferral must be for a period of not less than five years, nor
more than ten years, from the date payment would otherwise have been made (or
commenced, in the case of installments) had the subsequent deferral election not
been made;

(d) For each original deferral election there may be only one subsequent
deferral election made pursuant to this Section 5.5; provided, however, that for
purposes of this Section, a Participant’s election to defer base salary and a
Variable Compensation Award payable for the same year shall be treated as two
separate deferral elections and one subsequent deferral election may be made
with respect to each; and

(e) No such subsequent deferral election shall apply to the payment of any
Praxair Contributions.

5.6 Domestic Relations Orders. Notwithstanding any provision in this Plan to the
contrary, the payment of all or any portion of a Participant’s Plan benefit may
be made to an alternate payee upon or earlier than the time otherwise specified
in this Section 5, to the extent necessary to fulfill a domestic relations order
(as defined in Code Section 414(p)(1)(B) or a successor Section).

 

15



--------------------------------------------------------------------------------

SECTION 6: BENEFICIARIES

A Participant may at any time and from time to time prior to death designate one
or more Beneficiaries to receive any payments to be made following the
Participant’s death. If no such designation is on file with Praxair at the time
of a Participant’s death, the Participant’s Beneficiary shall be the beneficiary
or beneficiaries named in the beneficiary designation most recently filed by the
Participant under the Savings Plan. If the Participant has not effectively
designated a beneficiary under the Savings Plan, or if no beneficiary so
designated has survived the Participant, the Participant’s Beneficiary shall be
the Participant’s surviving spouse, or, if no spouse has survived the
Participant, the estate of the deceased Participant. If an individual
Beneficiary cannot be located for a period of one year following the
Participant’s death, despite mail notification to the Beneficiary’s last known
address, and if the Beneficiary has not made a written claim for benefits within
such period to the Vice President-Human Resources, the Beneficiary shall be
treated as having predeceased the Participant. The Vice President-Human
Resources may require such proof of death and such evidence of the right of any
person to receive all or part of the benefit of a deceased Participant as the
Vice President-Human Resources may consider to be appropriate. The Vice
President-Human Resources may rely upon any direction by the legal
representatives of the estate of a deceased Participant, without liability to
any other person.

SECTION 7: EARNINGS ACCRUALS

7.1 General. All amounts deferred under the Plan, including elective deferrals
and Praxair Contributions, shall be credited with earnings and losses from the
applicable Date of Deferral through the date such amount is paid out, or
withdrawn, pursuant to Section 5. Earnings under this Section 7.1 shall accrue
at the rate elected in accordance with Section 7.2.

 

16



--------------------------------------------------------------------------------

7.2 Earnings Accrual Rate.

(a) Accrual Rates. Earnings accruing in accordance with Section 7.1 shall accrue
at the Fixed Income Rate, the Stock Value Rate, or a combination of the two
Rates.

(b) Initial Election. Subject to Section 7.2(c), a Participant shall designate
at the time of the election to defer base salary and/or Variable Compensation
Awards under Section 4.1, which accrual rate or rates shall apply to each
deferral, provided that such elections must be in 10% increments. Such election
shall be effective as of the Date of Deferral. All Praxair Contributions shall
at all times accrue earnings and losses at the Stock Value Rate.

(c) Election Changes. A Participant may elect to change the accrual rate under
this Section 7.2 with respect to any or all previously deferred base salary
and/or Variable Compensation Awards under the Plan from the Fixed Income Rate to
the Stock Value Rate. Any such election changes shall be effective as of
January 1st of the Plan Year following the Plan Year in which the election
change is received by Praxair in accordance with procedures established by the
Vice President-Human Resources. No portion of a Participant’s Plan benefit
accruing earnings and losses at the Stock Value Rate, including previously
deferred base salary, Variable Compensation Awards and any Praxair
Contributions, may be reallocated at any time from the Stock Value Rate to the
Fixed Income Rate.

SECTION 8: GENERAL PROVISIONS

8.1 Prohibition of Assignment of Transfer. Except to the extent necessary to
fulfill a domestic relations order (as defined in Code Section 414(p)(1)(B) or a
successor Section), any assignment, hypothecation, pledge or transfer of a
Participant’s or Beneficiary’s right to receive payments under the Plan shall be
null and void and shall be disregarded.

 

17



--------------------------------------------------------------------------------

8.2 Plan Not To Be Funded. Praxair is not required to, and will not, for the
purpose of funding the Plan, segregate any monies from its general funds, create
any trusts, or make any special deposits, and the right of a Participant or
Beneficiary to receive a payment under the Plan shall be no greater than the
right of an unsecured general creditor of Praxair.

8.3 Effect of Participation. Neither selection as an Eligible Employee, nor an
election to participate, nor participation, in the Plan, shall entitle an
Eligible Employee to receive a Variable Compensation Award, or affect Praxair’s
right to discharge an Eligible Employee or a Participant.

8.4 Absence of Liability. No officer, director or employee of Praxair shall be
personally liable for any act or omission to act, under the Plan, of any other
person, or, except in circumstances involving bad faith, for such officer’s,
director’s or employee’s own act or omission to act.

8.5 Titles for Reference Only. The titles given herein to Sections and
subsections are for reference only and are not to be used to interpret the
provisions of the Plan.

8.6 Connecticut Law To Govern. All questions pertaining to the construction,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with Connecticut law.

8.7 Amendment. The Board may amend the Plan at any time, but no amendment may be
adopted which alters the payments due Participants or Beneficiaries, as of the
date of the amendment, or the times at which payments are due, without the
consent of each Participant affected by the amendment and of each Beneficiary
(of a then deceased Participant) affected by

 

18



--------------------------------------------------------------------------------

the amendment. In addition, any amendment which does not significantly affect
the amount of any past or future, benefits under the Plan may be authorized by
the Vice President-Human Resources.

8.8 Plan Termination. The Board may terminate the Plan at any time. In the event
the Plan is terminated, a Participant’s entire Plan benefit shall then be
distributed to the Participant (or Beneficiary) so long as such termination and
distribution meets (a), (b) or (c) below:

(a) The termination and liquidation of the Plan takes place within 12 months of
the Corporation’s corporate dissolution taxed under Code Section 331, or with
the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), and the
deferred amounts are included in Participants’ gross incomes in the earliest of
(x) the taxable year in which the amount is actually received, or (y) the latest
of the following: (I) the calendar year in which the Plan termination and
liquidation occurs; (II) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (III) the first calendar
year in which the payment is administratively practicable;

(b) The termination and liquidation of the Plan is pursuant to irrevocable
action taken by the Corporation within 30 days before, or 12 months following, a
Change in Control, provided that all other plans that allow Participants to make
non-qualified deferrals that are aggregated with this Plan are terminated and
liquidated such that all deferred compensation under the terminated plans and
this Plan is paid out within 12 months of the date the Corporation takes all
necessary action to terminate and liquidate the plans; or

(c) The Corporation’s determination to terminate and liquidate the Plan does not
occur proximate to a downturn in the financial health of the Corporation, the
Corporation

 

19



--------------------------------------------------------------------------------

terminates and liquidates all plans that would be aggregated with this Plan if
the Participants in the Plan had deferrals of compensation under the other
plans, no payments in liquidation of the Plan are made within 12 months of the
date the Corporation takes all necessary action to irrevocably terminate and
liquidate the Plan (other than making payments that would be made regardless of
whether the action to terminate and liquidate the Plan had occurred), and
payments are made within 24 months of the date the Corporation takes all action
to irrevocably terminate and liquidate the Plan.

8.9 409A Compliance. This Plan is intended to constitute a “nonqualified
deferred compensation plan” within the meaning on Code Section 409A(d)(1), and
is to be construed and administered in a manner consistent therewith.

 

PRAXAIR, INC. By:  

 

Title:   Vice President, Human Resources Date:                       

 

20